United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    August 1, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 02-41272
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ADALBERTO BARRAGAN-ALVAREZ, also known as Ignacio Ortiz,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:02-CR-107-1
                      --------------------

Before JOLLY, JONES, and OWEN, Circuit Judges.

PER CURIAM:*

     Adalberto Barragan-Alvarez (a/k/a Ignacio Ortiz) appeals the

sentence imposed by the district court following his guilty plea

to an indictment charging that he possessed with the intent to

distribute approximately 37 kilograms of cocaine.    Barragan-

Alvarez argues that his sentence violates the Sixth Amendment, as

illustrated in United States v. Booker, 125 S. Ct. 738 (2005),

because the district court enhanced his sentence based on a

finding that he obstructed justice.    Although he admits that he


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-41272
                                -2-

gave two different names to authorities, he argues that he never

admitted that his conduct qualified as obstruction of justice.

He also argues that the court’s consideration of the possibility

that he was engaged in another drug offense for which the charges

were dismissed violated the Sixth Amendment and Booker.

Barragan-Alvarez acknowledges that he is raising these arguments

for the first time on appeal and that our review is thus for

plain error.   See United States v. Mares, 402 F.3d 511, 520 (5th

Cir. 2005), petition for cert. filed (Mar. 31, 2005) (No. 04-

9517).

     Assuming, arguendo, that Barragan-Alvarez has established

Booker error with respect to either of his claims, he must

nevertheless show that the court’s error affected his substantial

rights.   See Mares, 402 F.3d at 520.   To make such a showing,

Barragan-Alvarez must show that the error “affected the outcome

of the district court proceedings.”     United States v. Olano, 507
U.S. 725, 734 (1993); see also United States v. Valenzuela-

Quevedo, 407 F.3d 728, 733 (5th cir. 2005).    Barragan-Alvarez has

not made such a showing.   Accordingly, the judgment of the

district court is AFFIRMED.